PER CURIAM.
We reverse and remand appellant’s sentence for rescoring with a correct guidelines sheet because (1) he should not have been assessed 6 points for the violation of a single release program order, Florida Rule of Criminal Procedure 3.702(d)(10), and (2) for correction of the written findings to support the habitual offender sentence, which the state concedes are erroneous. Although we recognize that these errors will not necessarily result in a different sentence, we are not willing to assume that a change in appellant’s score will not affect the court’s discretion in imposing his sentence. Cochran v. State, 592 So.2d 784 (Fla. 4th DCA 1992).
DELL and KLEIN, JJ., and RIVKIND, LEONARD, Associate Judge, concur.